On behalf of India and on my own behalf, I congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I would also like to take this opportunity to thank Secretary-General Ban Ki-moon for his service to the United Nations, the largest peace movement in history.
A year has passed since I stood here at this hallowed rostrum to address the members of the international community (see A/70/PV.22). Since then, many things have changed in the world around us — some for the better, some for the worse, and many that have been a cause for great concern. There can be no better platform to ponder our actions and our achievements over the past year. We must remember that we will be defined not just by our actions but, equally, by our inaction.
A number of issues have been debated in the General Assembly, from the necessity of global partnerships in sharing new vaccines and promoting access to affordable drugs to counter antimicrobial resistance to the need for faster implementation of the Sendai Framework for Disaster Risk Reduction 2015-2030, from the challenges of ensuring well-ordered mobility of productive human resources to the necessity of adequate consultations with troop-contributing countries before framing mandates for United Nations peacekeeping operations. However, since my time is limited, I would therefore focus on only some of the most pressing issues facing the international community.
The true challenges of our time are to end the curse of harsh poverty, which still lurks in so many corners of our world, to ensure that the fruits of growing prosperity reach those who need it most, to take forward the mission of gender equality and protect women where progress on gender issues has lapsed, and to ensure peace across borders, not least because there can be no prosperity without peace.
I congratulate the President of the General Assembly for giving priority to the Sustainable Development Goals (SDGs) by making them central to the theme of the seventy-first session of the General Assembly. I am happy that the 17 Goals adopted by the Assembly are in line with the development vision of my Government, which has been geared in recent years towards the achievement of these very objectives.
Under the Swachh Bharat Abhiyan campaign — the Clean India mission — more than 400,000 toilets have been constructed in over 200,000 schools. Similarly, in terms of gender equality, the Beti Bachao Beti Padhao campaign — Educate the Girl Child, Save the Girl Child programme — has become a nationwide movement led by women. The Make in India initiative is receiving international acclaim. Under the Pradhan Mantri Jan- Dhan Yojana initiative, the largest financial inclusion programme the world has ever seen, nearly 250 million bank accounts have been opened for the poor. Digital India is transforming the country. Under the Skill India Initiative, a number of programmes have been undertaken to enable young people to take advantage of the demographic dividend. Those initiatives have added a new dimension to India’s growth story, making it the fastest-growing major economy in the world at a time of slow global growth.
We are all aware that one sixth of humankind lives in India. Accordingly, global success in realizing the SDGs depends on the success achieved in India. We are committed to the wholehearted implementation of the 2030 Agenda for Sustainable Development as a national effort. We have decided to dedicate one day in each session of our Parliament to discussions relating solely to the SDGs, which will enable us to consistently monitor the progress made on them and give us good results. However, for the successful implementation of the 2030 Agenda for Sustainable Development in a globalized world, national efforts need to be supplemented by international cooperation.
Climate change is yet another serious challenge we are having to confront. There are enough resources on this planet to fulfil everyone’s needs, but not enough to satisfy anyone’s greed, for greed is limitless. In that context, Prime Minister Narendra Modi has championed a new concept, namely, climate justice. If we respect nature, nature will respect and nurture us and future generations. However, if we exploit nature mindlessly then we must be mindful that nature will unleash its fury upon us. In different parts of the world, we have already seen nature drift towards the unnatural — from torrential rains to excessive heat, from tsunamis to storms and cloudbursts.
We must curb reckless consumption and adopt lifestyles in harmony with nature. Yoga, the storehouse of India’s ancient wisdom, epitomizes a sustainable lifestyle. I would like to take this opportunity to express our gratitude for the unprecedented global response to the International Day of Yoga, which has been celebrated for the past two years.
In the Paris Agreement on Climate Change, the principle of common but differentiated responsibilities and respective capabilities has been acknowledged and accepted. That makes it clear that, while our responsibility is common, our obligations are different. Developed nations must discharge their responsibility in the search for the common good through finance and technology transfer.
India has launched an ambitious domestic effort to transform our energy mix and attain 40 per cent energy from non-fossil fuel sources by 2030. The massive investments required entail a predictable and stable environment, towards which we are actively working. Additionally, our ground-breaking initiative for an International Solar Energy Alliance is intended to make efficient solar technology available for all.
I assure the General Assembly that India will continue to play a leading role in combating climate change. We have carefully chosen the date to submit our instrument of ratification of the Paris Agreement on Climate Change, which will be 2 October, the anniversary of the birth of Mahatma Gandhi, who epitomized a lifestyle with the smallest possible carbon footprint.
Let me now turn to a subject of critical importance, and which deeply concerns every member of the Assembly. This month we marked the fifteenth anniversary of the 11 September 2001 terrorist attack on this city. Tragically, less than 15 days ago, another attempt at killing innocents was made in an act of terror on this same city. We, who have suffered in Uri, Kashmir, recently, understand the pain inflicted by the same forces. The world has been battling this scourge for a very long time. However, despite the blood and tears of innocent victims, attacks this year alone in Kabul, Dhaka, Istanbul, Mogadishu, Brussels, Bangkok, Paris, Pathankot and Uri, as well as the daily barbaric tragedies in Syria and Iraq, remind us that these malevolent forces have yet to be defeated.
We must acknowledge that terrorism is undoubtedly the greatest of all violations of human rights. We must accept this fact as a first principle. Terrorism targets the innocent and kills indiscriminately. Having gone far beyond affecting individuals or nations, it is a crime against humanity itself. But it is important to ask: who is behind this and who benefits from it? Terrorists do not own banks or weapons factories, so let us ask the question of who finances these terrorists, who arms them and who provides them sanctuary. Similar questions were asked by the Vice-President of Afghanistan from this rostrum a few days ago (see A/71/PV.11).
History proves that those who plant the seeds of extremist ideology reap a bitter harvest. The contagion of evil seen in small terrorist groups has grown into a hydra-headed monster backed by technological sophistication that threatens the peace and harmony of our world. We will not be able to win the fight against terrorism by making specious distinctions between the problems of one group and the problems of others — between terrorists who attack some and those who attack others. We do not know who will be the next victim of Frankenstein’s monster.
If we want to defeat terrorism, therefore, there is only one way, that is, to unite despite our differences, add steel to our resolve and inject urgency into our response. We need to forget our prejudices and join hands to draw up an effective strategy against terror. That is not an impossible task, provided that we have the will. We can do it, and we must do it; otherwise, future generations will forever hold us to account. And if any nation refuses to join the global strategy, then we must isolate it. That is my simple demand.
There are nations in our midst that still speak the language of terrorism. They nurture it, peddle it and export it. Sheltering terrorists has become the calling card of such nations. We must identify those nations and hold them to account. The nations in which United Nations-designated terrorists roam freely and which lead demonstrations and deliver their poisonous sermons of hate with impunity are as culpable as the very terrorists whom they harbour. There should be no place for such countries in the community of nations.
On 21 September, the Prime Minister of Pakistan used this rostrum to make baseless allegations about human rights violations in my country (see A/71/ PV.11). I can say only that those accusing others of human rights violations would do well to look within and see what egregious abuses they are perpetrating in their own countries, including in Baluchistan. The brutality against the Baluch people represents the worst form of State oppression.
The Prime Minister of Pakistan also said that India had come up with preconditions for talks that he found unacceptable. What preconditions was he talking about? Did we impose any preconditions before extending an invitation to him to attend our Government’s oath- taking ceremony? Did we impose any preconditions when I went to Islamabad for the Heart of Asia-Istanbul Process and agreed to commence the comprehensive bilateral dialogue with Pakistan? Did we impose any preconditions when Prime Minister Modi travelled from Kabul to Lahore? What preconditions? What are we talking about?
We took the initiative to resolve issues not on the basis of conditions, but on the basis of friendship. That is the truth. We have in fact attempted to establish an unprecedented paradigm of friendship in the past two years. We conveyed Eid greetings to the Prime Minister of Pakistan, wished success to his cricket team and extended good wishes for his health and well-being. Did any of that come with preconditions attached?
And what did we get in return? Pathankot, Bahadur Ali and Uri? Are we imposing preconditions or are the Pakistanis now going in a different direction? Bahadur Ali is a terrorist in our custody whose confession is proof of Pakistan’s complicity in cross-border terror. But when confronted with such evidence, Pakistan continues to deny it. Pakistan persists in the belief that such attacks will enable it to acquire the territory it covets. My firm advice to Pakistan is to abandon that dream. Let me state unequivocally that Jammu and Kashmir is an integral part of India and will always remain so. That is why Pakistan should abandon that dream.
As I said at the outset, we will be judged by both our action and our inaction. What goals have we achieved and what objectives remain unfulfilled? The first pending task for the Assembly is the adoption of the comprehensive convention on international terrorism, which was proposed by India in 1996. In 2016, despite the fact that two decades have elapsed, we have yet to conclude an agreement. As a result, we are unable to develop a standard under which terrorists shall be prosecuted or extradited. I therefore appeal to the General Assembly that it act with fresh resolve and urgency to adopt that critical convention.
The second pending task is Security Council reform. Just as we need a more contemporary approach to combating terrorism, we also need a less outdated Security Council, which currently reflects the world order of a bygone era. The vast majority of nations share the belief that the United Nations should not remain frozen in 1945, which serves only the interests of a few. Whether it is a question of institutions or issues, we must come to terms with present-day realities and the challenges we have before us. An expansion in the permanent and non-permanent Council categories of membership in order to reflect contemporary realities is therefore an urgent necessity. We must move forward substantively through the intergovernmental negotiations towards a text-based negotiation.
If both of the long-pending issues that I mentioned are addressed during the presidency of Mr. Thomson, then the success of the seventy-first session will be assured.
The twenty-first century has begun in the shadow of turmoil, but we can turn it into a golden age in the history of civilization through united and concerted efforts. But we must remember that what happens tomorrow will depend on what we do today.
